Citation Nr: 1013710	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  06-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
April 1965 to December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.
 
The appellant requested a hearing at the St. Louis, Missouri, 
RO before a Veterans Law Judge.  A September 2006 Hearing 
Election statement reflects that the appellant requested that 
his hearing be cancelled and that his case be forwarded to 
the Board.  Accordingly, the Board considers the appellant's 
request for a hearing to be withdrawn and will proceed to 
adjudicate the case based on the evidence of record.  See 38 
C.F.R. § 20.704(d), (e) (2009).


FINDINGS OF FACT

1.  A December 1973 rating decision denied the appellant's 
claim for entitlement to service connection for a back 
injury, on the basis of no in-service incurrence and no 
findings of any permanent aggravation of a pre-existing back 
injury.

2.  The appellant did not file a timely notice of 
disagreement with the December 1973 rating decision.           

3.  Evidence received subsequent to the December 1973 rating 
decision is new, but is not material, as it does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a back disability.




CONCLUSIONS OF LAW

1.  The December 1973 rating decision is final as to the 
claim of service connection for a back disability.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  

2.  New and material evidence has not been received since the 
December 1973 rating decision to reopen the claim of 
entitlement to service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record: 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman  
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a 
VCAA notice letter was issued in July 2005.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A 
letter addressing the degree of disability and effective date 
was sent in March 2006.  Dingess/Hartman, at 490.  Although 
this letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in March 2006, and 
the claim was readjudicated and a statement of the case (SOC) 
was provided to the appellant in April 2006.  Supplemental 
statements of the case (SSOC) were provided to the appellant 
in May 2006 and June 2006.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

The July 2005 letter provided notice of the elements of new 
and material evidence and the reasons for the prior denial.  
The criteria of Kent are satisfied.  See Kent, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant's Social Security Administration 
records have been associated with the file.  The appellant 
submitted a VA Form 21-4142, Authorization and Consent to 
Release Information to the VA, in November 2005 requesting 
the records of W.M., M.D, from September 2002 to present.  He 
indicated the physician was treating his liver, but he did 
not indicate that the physician had treated his back.  There 
is no indication the RO requested treatment records from 
W.M., M.D.  In a November 2005 statement, the appellant 
stated that he is not presently being treated for his back 
because every doctor he has seen said they could not do 
anything.  As the appellant did not indicate that W.M., M.D., 
was treating his back, and he stated that he is not currently 
being treated for his back, the Board finds that it is not 
necessary to obtain the records from W.M., M.D.  The 
appellant has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt were relevant to the 
claim.

The appellant was not afforded an examination in association 
with his petition to reopen.  As discussed below, the Board 
concludes that new and material evidence has not been 
received on this claim.  Accordingly, there is no duty to 
provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Applicable Law

A. New and Material Evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2009).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  

The question of whether new and material evidence has been 
received to reopen each claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the 
Board finds that no such evidence has been offered, this is 
where the Board's analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Jackson, 265 
F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously 
received by agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been received, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

B.  Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509-512 (1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b) (2009).  A veteran who served during a period of 
war, like the appellant, is presumed to be in sound condition 
when he entered into military service except for conditions 
noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 
1132 (West 2002).  Where there is "clear and unmistakable" 
evidence that the injury or disease claimed pre-existed 
service, the presumption does not attach, and the issue 
becomes whether the disease or injury was aggravated during 
service.  Id.

A previous back injury, with no current limitation of 
movement or muscle spasm, was noted in the appellant's pre-
induction clinical examination for entrance into the National 
Guard in January 1975.  A January 1975 report of medical 
history notes that the appellant injured his back while 
digging potatoes in 1963, wore a back brace for one year, and 
had had no trouble with it since that time.  A clinician 
noted that the appellant described X-ray findings as 
compression of the vertebra with no residual limitation.  
Thus, a reported history of a back injury, compression of the 
vertebra, was noted at entrance to service.  However, no back 
disability was identified on clinical examination of the back 
at that time.  As such, the presumption of soundness 
attaches.  

III. Analysis of Petition to Reopen Claim

In the December 1973 rating decision, the RO denied service 
connection for a back disability because service records did 
not show reinjury or treatment or complaints of back injury 
while on active duty.  There was no finding of any permanent 
aggravation of a pre-existing back disability or in-service 
incurrence of a back disability.  The rating decision was 
mailed to the appellant in December 1973, with an explanation 
of the appellant's rights to appeal the rating decision.  To 
file an appeal, an appellant must file a notice of 
disagreement within one year of the date that notice of the 
rating decision was provided to the claimant.  38 C.F.R. 
§ 20.302(b) (2009).  A review of the claims folder reflects 
that the appellant filed a new claim for a back disability in 
April 1974, within one year of the December 1973 rating 
decision.  The RO sent a May 1974 letter informing him that 
if he wished to appeal the December 1973 rating decision, he 
should refer to the final paragraph of that letter for 
appellate procedures.  No further correspondence was received 
from the appellant until he filed this claim to reopen in 
June 2005.  Since the appellant did not file a notice of 
disagreement within one year of receiving notice of the 
December 1973 rating decision, the decision became final.  
38 U.S.C.A. § 7105.   

The evidence of record at the time of the previous final 
denial, in December 1973, included the appellant's service 
treatment records and private medical records.  The January 
1965 Report of Medical Examination upon Enlistment in the 
National Guard indicated that the appellant had no limitation 
of movement or muscle spasm in his spine.  A January 1965 
Report of Medical History reflects that the appellant 
reported he had injured his back while digging potatoes in 
1963.  He reported that he wore a back brace for a year and 
had not had trouble since that time.  The appellant described 
X-ray findings as compression of the vertebra with no 
residual limitation.  A June 1973 private treatment record 
indicates the appellant was hospitalized in June 1973 
following an auto accident with complaints of pain in the low 
back.  An X-ray of the spine indicated there was no fracture.  
No evidence of a current diagnosis regarding the appellant's 
back was of record at the time of the December 1973 rating 
decision.

The evidence added to the record subsequent to the last final 
denial, in December 1973, includes numerous private treatment 
records.  An August 2006 MRI Examination Report indicates 
diagnoses of advanced degenerative disc disease and 
spondylosis at L5-S1, mild degenerative disc disease and 
spondylosis in the thoracic spine, osteoarthritic narrowing 
of the apophyseal joints of the lumbar spine, and a shrapnel 
fragment posterior to the L4 vertebral body.  The appellant's 
Social Security Administration records include copies of 
private medical records dated from 1995 to 1997.  An October 
1996 private medical record from T.S., D.O., reflects that 
the appellant had neck and shoulder pain due to jerking his 
shoulder back while changing a tire two weeks previously.  A 
March 1997 private medical record from T.S., D.O., indicates 
that the appellant had chronic back pain, and was barely able 
to bend over due to pain from the missile wound in his right 
side due to a gunshot in his abdomen.  T.S., D.O., also noted 
that the appellant had osteoarthritis in the spine.  An April 
1997 disability evaluation report by T.S., D.O. reflects that 
the appellant had chronic back pain and a prior missile wound 
injury.  An August 1995 private medical record from T.S., 
M.D., indicated the appellant's back had a range of motion of 
80 percent.  A June 1997 examination report from F.S., M.D., 
reflects that the appellant worked as a brick layer until 
1994.  The appellant did not complain of back pain in the 
examination.

In a July 1996 statement sent to the Social Security 
Administration in support of his request for reconsideration 
of his claim for disability benefits, the appellant indicated 
his back was more painful.  In an undated disability report, 
the appellant notes having a bullet in his back.  He reports 
that his condition began to bother him in spring of 1993.  As 
he noted that he has several conditions, such as bone spurs 
on the feet, and carpel tunnel of both hands, it is not clear 
whether he is indicating his back symptoms began in 1993.  A 
December 1996 X-ray evaluation report from R.D., M.D., 
reflects that the appellant had degenerative change in the 
lower spine.  

A July 2005 statement from J.C., who identifies himself as a 
recruiter at the time of the appellant's service, indicates 
he requested a discharge paper for the appellant under 
medical conditions in the later 1960s or early 1970s.  J.C. 
stated that the appellant was unable to be enlisted due to 
medical reasons and was discharged for physical disabilities.  
The statement does not specify what physical disabilities the 
appellant had at the time of his discharge, and does not 
reference the appellant's back. 

The Board finds that the evidence added to the record since 
the last final denial, when considered in conjunction with 
the record as a whole, is not cumulative and redundant, and 
was not of record at the time of the December 1973 rating 
decision.  In particular, the Board notes that the private 
medical records received since the last final denial reveals 
a current back disability, which was not previously 
clinically established or considered by the agency 
decisionmakers.  In addition, the July 2005 recruiter 
statement and September 2006 letter from his sister were not 
previously part of the record.  Thus, the evidence is new and 
not cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  However, the Board does not find the "new" 
evidence to be material.  As previously noted, "material" 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  Additionally, new and material 
evidence must also raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that the December 1973 rating decision found 
that a history of a back injury in 1963 prior to service was 
noted upon induction examination.  As an abnormal clinical 
finding regarding the appellant's back was not noted on the 
veteran's induction examination, the presumption of soundness 
as to a back disability attaches in this case.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  The RO found, based on a 
review of the service medical records and a June 1973 private 
medical record, that the evidence did not show reinjury or 
treatment or complaints of back injury while on active duty.  
The RO found the evidence was insufficient to establish 
service connection for the alleged disability.  The Board 
again notes that in order to be considered "material" 
evidence, it must relate to an unestablished fact necessary 
to substantiate the claim and the evidence, as a whole, must 
raise a reasonable possibility of substantiating the claim.  
The private medical records received by VA since the 
appellant filed to reopen his service claim go to 
establishing a current disability.  The September 2006 letter 
from the appellant's sister indicates the appellant had a 
back injury prior to service.  While the clinical evidence 
shows a current disability, the Board notes that the record 
does not contain any medical opinion of record, private or 
VA, that suggests that the appellant had a pre-existing back 
disability that was permanently aggravated by active service 
or back disability incurred in service.  The July 2005 letter 
from the recruiter indicates the appellant was discharged 
from service for medical reasons, but does not make any 
reference to the appellant's back.  Therefore, the Board 
finds that a reasonable possibility of substantiating the 
claim has not been raised by the new evidence.  

In the absence of evidence showing a current back disability 
related to service, the Board finds that the element of the 
service connection claim that was missing at the time of the 
prior final denial remains deficient.  As such, the Board 
finds that new and material evidence has not been received to 
reopen the claim for service connection for a back 
disability.  The Board has considered the doctrine of giving 
the benefit of the doubt to the appellant, under 38 U.S.C.A. 
§ 5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does 
not find that the evidence is of such approximate balance as 
to warrant its application, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the claim 
for service connection for a back disability is not reopened.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


